Name: Commission Regulation (EEC) No 2017/90 of 13 July 1990 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 181 /20 Official Journal of the European Communities 14. 7. 90 COMMISSION REGULATION (EEC) No 2017/90 of 13 July 1990 fixing the amount of aid for peas, field beans and sweet lupins marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1191 /90 (8) ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marketing year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been provisionally calcu ­ lated on the basis of the abatement applicable for the marketing year 1989/90 ; Whereas the threshold price activating the aid and the minimum price fixed by the Council are to be reduced in accordance with Commission Regulation (EEC) No 1755/90 of 27 June 1990 establishing the activating thre ­ shold price for aid, the guide price and the minimum price for peas, field beans and sweet lupins fixed in ecus by the Council and reduced as a result of the monetary realignment of 5 January 1990 (9) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1104/88 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1561 /90 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 Q, as last amended by Regulation (EEC) No 1190/90 (6) ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1990/91 marketing year was fixed by Council Regulation (EEC) No 1 1 89/90 (?) ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82, the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the Whereas, pursuant to Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price is adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products in the case of field beans intended for animal feed ; Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 2049/82 (10), as last amended by Regulation (EEC) No 1238/87 (H), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86(12) delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis : (') OJ No L 162, 12. 6. 1982, p. 28 . (2) OJ No L 110, 29 . 4. 1988 , p. 16. 0 OJ No L 342, 19 . 12. 1985, p. 1 . (4) OJ No L 148 , 12. 6. 1990, p. 9 . 0 OJ No L 219, 28 . 7. 1982, p. 1 . (4 OJ No L 119, 11 . 5. 1990. 0 OJ No L 119, 11 . 5. 1990. (8) OJ No L 119, 11 . 5 . 1990 . (') OJ No L 162, 28 . 6 . 1990, p. 18 . (10) OJ No L 219, 28 . 7. 1982, p. 36. (") OJ No L 117, 5 . 5. 1987, p. 9 . (12) OJ No L 133, 21 . 5. 1986, p . 21 . No L 181 /2114. 7. 90 Official Journal of the European Communities weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 marketing year, has been fixed by Regulation (EEC) No 2656/89 (4), HAS ADOPTED THIS REGULATION :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as last amended by Regula ­ tion (EEC) No 1636/87 (2),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; Whereas pursuant to Articles 121 (2) and 307(2) of te Act of Accession the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; whereas, moreover, in the case of sweet lupins harvested in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1938/89 (3) ; whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ecus that results from Article 3 of Regulation (EEC) No 1431 /82 shall be Article 1 1 . The amounts of aid provided for in Article 3 of Regulation (EEC) No 1431 /82 is indicated in the Annexes hereto. 2. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for peas, field beans and sweet lupins will be confirmed or replaced as from 1 6 July 1 990 to take into account, the application of maximum guaranteed quantities for the marketing year 1990/91 . Article 2 This Regulation shall enter into force on 16 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 1 . (J) OJ No L 153, 13 . 6. 1987, p. 1 . (3) OJ No L 187, 1 . 7. 1989, p. 68 . (4) OJ No L 255, 1 . 9 . 1989, p. 71 . No L 181 /22 Official Journal of the European Communities 14. 7. 90 ANNEX I Gross aid Products intended for human consumption : (ECU per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 6th period ?(') 8 0 9 (') loo 11 C) 12 0 l (') Peas used :  in Spain 8,621 8,621 8,779 8,937 9,095 9,253 9,411  in Portugal 8,648 8,648 8,806 8,964 9,122 9,280 9,438  in antother Member State 8,850 8,850 9,008 9,166 9,324 9,482 9,640 Field beans used :  in Spain 8,850 8,850 9,008 9,166 9,324 9,482 9,640  in Portugal 8,648 8,648 8,806 8,964 9,122 9,280 9,438  in another Member State 8,850 8,850 9,008 9,166 9,324 9,482 9,640 Products used in animal feed : (ECU per 100 kg) Current 7 0 1st period 8 0 2nd period 9 0 3rd period io o 4th period 110 5th period 12 0 6th period M1) A. Peas used :  in Spain 11,599 11,504 11,566 11,532 11,689 11,847 11,526  in Portugal 11,656 11,562 11,625 11,593 11,750 11,908 11,592  in another Member State 11,656 11,562 11,625 11,593 11,750 11,908 11,592 B. Field beans used :  in Spain 11,599 11,504 11,566 11,532 11,689 11,847 11,526  in Portugal 11,656 11,562 11,625 11,593 11,750 11,908 11,592  in another Member State 11,656 1 1,562 11,625 11,593 11,750 11,908 11,592 C. Sweet lupins harvested in Spain and used : in Spain 15,049 14,922 14,794 14,539 14,539 14,539 13,902  in Portugal 15,125 14,999 14,873 14,620 14,620 14,620 13,989  in another Member State 15,125 14,999 14,873 14,620 14,620 14,620 13,989. D. Sweet lupins harvested in another Member State and used :  in Spain 15,039 14,912 14,784 14,529 14,529 14,529 13,892 in Portugal 15,115 14,989 14,863 14,610 14,610 14,610 13,979 :  in another Member State . 15,115 14,989 ' 14,863 14,610 14,610 14,610 13,979 14. 7. 90 Official Journal of the European Communities No L 181 /23 ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 6th period 7 (') , 80 9 0 10 o 110 12 0 10 Products harvested in :  BLEU (Bfrs/Lfrs) 427,34 427,34 434,97 442,60 450,23 457,86 465,49  Denmark (Dkr) 79,03 79,03 80,44 81,85 83,26 84,67 86,09  Federal Republic of Germany \ \ \ (DM) 20,72 20,72 21,09 21,46 21,83 22,20 22,57  Greece (Dr) 1 895,43 1 895,43 1 929,79 1 964,14 1 998,50 2 032,86 2 067,21  Spain (Pta) 1 382,39 1 382,39 1 406,63 1 430,86 1 455,10 1 479,34 1 503,58  France (FF) 69,49 69,49 70,73 71,97 73,21 74,45 75,69  Ireland ( £ Irl) 7,734 7,734 7,872 8,010 8,148 8,286 8,424  Italy (Lit) 15 502 15 502 15 779 16 056 16 333 16 609 16 886  Netherlands (Fl) 23,34 23,34 23,76 24,18 24,60 25,01 25,43  Portugal (Esc) 1 831,08 1 831,08 1 863,77 1 896,46 1 929,15 1 961,84 1 994,54  United Kingdom ( £) 6,899 6,899 7,022 7,145 7,269 7,392 7,515 Amounts to be deducted in the case of :  Peas used in Spain (Pta) : 35,15,  Peas, and field beans used in Portugal (Esc): 41,79 . ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 6th period 7 0 8 0 9 (') loo 110 12 0 1 0 Products harvested in :  BLEU (Bfrs/Lfrs) 562,83 558,29 561,34 559,79 567,37 575,00 559,74  Denmark (Dkr) 104,09 103,25 103,81 103,53 104,93 106,34 103,52  Federal Republic of Germany \ I \ Il\ (DM) 27,29 27,07 27,22 27,14 27,51 27,88 27,14  Greece (Dr) 2 510,10 2 489,51 2 503,05 2 495,79 2 529,93 2 564,28 2 494,81  Spain (Pta) 1 809,00 1 794,71 1 804,51 1 799,86 1 823,95 1 848,19 1 800,36  France (FF) 91,52 90,78 91,28 91,03 92,26 93,50 91,02  Ireland ( £ Irl) 10,186 10,104 10,159 10,131 10,268 10,406 10,130  Italy (Lit) 20 417 20 253 20 363 20 307 20 582 20 859 20 305  Netherlands (Fl) 30,75 30,50 30,67 30,58 30,99 31,41 30,58  Portugal (Esc) 2 411,65 2 392,20 2 405,24 2 398,61 2 431,10 2 463,79 2 398,41  United Kingdom ( £) 9,086 9,013 9,062 9,037 9,160 9,283 9,037 Amounts to be deducted in the || Il case of use : IIIlIIIl Il  Spain (Pta) 8,75 8,90 9,06 9,36 9,36 9,36 10,13  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 No L 181 /24 Official Journal of the European Communities 14. 7. 90 ANNEX IV Corrective amount to be added to the amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in : I  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 3,32 4,08 0,00 0,00 0,00 0,00 0,00 0,00  Denmark (Dkr) 0,00 0,00 0,00 0,61 0,76 0,00 0,00 0,00 0,00 0,00 0,00  Federal Republic of Germany I \ I I l l (DM) 0,00 0,00 0,00 0,16 0,20 0,00 0,00 0,00 0,00 0,00 0,00  Greece (Dr) 0,00 0,00 0,00 15,08 18,53 0,00 0,00 0,00 0,00 0,00 0,00  Spain (Pta) 0,00 0,00 0,00 10,46 12,86 0,00 0,00 0,00 0,00 0,00 0,00  France (FF) 0,00 0,00 0,00 0,54 0,66 0,00 0,00 0,00 0,00 0,00 0,00  Ireland ( £ Irl) 0,000 0,000 0,000 0,060 0,074 0,000 0,000 0,000 0,000 0,000 0,000  Italy (Lit) 0 0 0 121 148 0 0 0 0 0 0  Netherlands (Fl) 0,00 0,00 0,00 0,18 0,22 0,00 0,00 0,00 0,00 0,00 0,00  Portugal (Esc) 0,00 0,00 0,00 14,24 17,50 0,00 0,00 0,00 0,00 0,00 0,00  United Kingdom { £) 0,000 0,000 0,000 0,054 0,066 0,000 0,000 0,000 0,000 0,000 0,000 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 7 0) 1st period 8 (') 2nd period 9 (') 3rd period 10 o 4th period 110 5th period 12 (') 6th period 10 Products harvested in :  BLEU (Bfrs/Lfrs) 562,83 558,29 561,34 559,79 567,37 575,00 559,74  Denmark (Dkr) 104,09 103,25 103,81 103,53 104,93 106,34 103,52  Federal Republic of Germany (DM) 27,29 27,07 27,22 27,14 27,51 27,88 27,14  Greece (Dr) 2 510,10 2 489,51 2 503,05 2 495,79 2 529,93 2 564,28 2 494,81  Spain (Pta) 1 809,00 1 794,71 1 804,51 1 799,86 1 823,95 1 848,19 1 800,36  France (FF) 91,52 90,78 91,28 91,03 92,26 93,50 91,02  Ireland ( £ Irl) 10,186 10,104 10,159 10,131 10,268 10,406 10,130  Italy (Lit) : 20 417 20 253 20 363 20 307 20 582 20 859 20 305  Netherlands (Fl) 30,75 30,50 30,67 30,58 30,99 31,41 30,58  Portugal (Esc ) 2 411,65 2 392,20 2 405,24 2 398,61 2 431,10 2 463,79 2398,41  United Kingdom ( £) 9,086 9,013 9,062 9,037 9,160 9,283 9,037 Amounts to be deducted in the || case of use : \ IlIIII  Spain (Pta) 8,75 8,90 9,06 9,36 9,36 9,36 10,13  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 14. 7. 90 Official Journal of the European Communities No L 181 /25 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 3,32 4,08 0,00 0,00 0,00 0,00 0,00 0,00  Denmark (Dkr) 0,00 0,00 0,00 0,61 0,76 0,00 0,00 0,00 0,00 0,00 0,00  Federal Republic of Germany I I \ \ \ (DM) 0,00 0,00 0,00 0,16 0,20 0,00 0,00 0,00 0,00 0,00 0,00  Greece (Dr) 0,00 0,00 0,00 15,08 18,53 0,00 0,00 0,00 0,00 0,00 0,00  Spain (Pta) 0,00 0,00 0,00 10,46 12,86 0,00 0,00 0,00 0,00 0,00 0,00  France (FF) . 0,00 0,00 0,00 0,54 0,66 0,00 0,00 0,00 0,00 0,00 0,00  Ireland ( £ Irl) 0,000 0,000 0,000 0,060 0,074 0,000 0,000 0,000 0,000 0,000 0,000  Italy (Lit) 0 0 0 121 14S 0 0 0 0 0 0  Netherlands (Fl) 0,00 0,00 0,00 0,18 0,22 0,00 0,00 0,00 0,00 0,00 0,00  Portugal (Esc) 0,00 0,00 0,00 14,24 17,50 0,00 0,00 0,00 0,00 0,00 0,00  United Kingdom ( £) 0,000 0,000 0,000 0,054 0,066 0,000 0,000 0,000 0,000 0,000 0,000 ANNEX VII Partial aid Sweet lupins intended for use in animal feed : (in national currency per 100 kg) Current 7 (') 1st period 8 (&gt;) 2nd period 9 (&gt;) 3rd period 10 (&gt;) 4th period 11 0 5th period 12 (') 6th period 10 Products harvested in :  BLEU (Bfrs/Lfrs) 729,86 723,77 717,69 705,47 705,47 705,47 675,00  Denmark (Dkr) 134,98 133,85 132,73 130,47 130,47 130,47 124,83  Federal Republic of Germany (DM) 35,39 35,09 34,80 34,20 34,20 34,20 32,73  Greece (Dr) 3 263,24 3 235,64 3 208,04 3 152,62 3 152,62 3 152,62 3 014,39  Spain (Pta) 2 338,80 2 319,65 2 300,49 2 262,02 2 262,02 2262,02 2 166,09  France (FF) 118,68 117,69 116,70 114,72 114,72 114,72 109,76  Ireland ( £ Irl) 13,209 13,099 12,989 12,768 12,768 12,768 12,216  Italy (Lit) 26 476 26 256 26 035 25 592 25 592 25 592 24 487  Netherlands (Fl) 39,87 39,54 39,21 38,54 38,54 38,54 36,87  Portugal (Esc) 3 127,32 3 101,25 3 075,18 3 022,84 3 022,84 3 022,84 2 892,28  United Kingdom ( £) 11,783 11,685 11,586 11,389 11,389 11,389 10,897 Amounts to be deducted in the |||| case of use in : Il II \\  Spain (Pta) 11,67 11,82 12,13 12,43 12,43 12,43 13,35  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 No L 181 /26 Official Journal of the European Communities 14. 7. 90 ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 2,42 2,97 0,00 0,00 0,00 0,00 0,00 0,00  Denmark (Dkr) 0,00 0,00 0,00 0,45 0,55 0,00 0,00 0,00 0,00 0,00 0,00  Federal Republic of Germany \ I \ (DM) 0,00 0,00 0,00 0,12 0,14 0,00 0,00 0,00 0,00 0,00 0,00  Greece (Dr) 0,00 0,00 0,00 10,96 13,47 0,00 0,00 0,00 0,00 0,00 0,00  Spain (Pta) 0,00 0,00 0,00 7,61 9,35 0,00 0,00 0,00 0,00 0,00 0,00  France (FF) 0,00 0,00 0,00 0,39 0,48 0,00 0,00 0,00 0,00 0,00 0,00  Ireland ( £ Irl) 0,000 0,000 0,000 0,044 0,054 0,000 0,000 0,000 0,000 0,000 0,000  Italy (Lit) 0 0 0 88 108 0 0 0 0 0 0  Netherlands (Fl) 0,00 0,00 0,00 0,13 0,16 0,00 0,00 0,00 0,00 0,00 0,00  Portugal (Esc) 0,00 0,00 0,00 10,36 12,73 0,00 0,00 0,00 0,00 0,00 0,00  United Kingdom ( £) 0,000 0,000 0,000 0,039 0,048 0,000 0,000 0,000 0,000 0,000 0,000 ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,1679 7,79845 2,04446 200,786 1 26,069 6,85684 0,763159 1 529,70 2,30358 180,144 0,692876 (') Subject to the reduction from the maximum guaranteed quantities system and the prices and related measures for the 1990/91 marketing year.